— Order entered April 12,1983 in Supreme Court, New York County (H. W. Gabel, J.), which, inter alia, granted plaintiff’s motion for pendente lite relief to the extent of awarding her $500 per week temporary maintenance, is modified, on the law and the facts and in the exercise of discretion, to the extent of reducing the temporary maintenance award to $300 per week, and the order is otherwise affirmed, without costs. 11 This court has held inapplicable to temporary maintenance awards the requirement of section 236 (part B, subd 6) of the Domestic Relations Law that the court shall consider and set forth the factors it considered. (Berley v Berley, 97 AD2d 726.) However, the relevant factors sufficiently appear from the record and are recited in this memorandum and supplemented by the additional factual detail in the dissent. (Cf. Duffy v Duffy, 94 AD2d 711, 712.) 11 Defendant husband is extremely well off and both parties have enjoyed a sumptuous life-style since their marriage in 1978. Prior to that plaintiff wife earned approximately $200 per week in the jewelry business, and she has a bachelor’s degree from Lehman College. The wife is now about 29 years old. She is clearly employable, although she has not had a job since she wed. Further, the marriage was of short duration — 3Vz years — and plaintiff, like defendant, is in good health. With no issue of the union there is no reason why plaintiff wife should not return to the work force. She has apparently made no effort to do so. H She is now living in a style which clearly exceeds her admitted income. There is no showing of a need for temporary maintenance as high as $500 per week. On all the facts we think a reduction of this award by the $200 per week that she clearly seems capable of earning will still result in an adequate temporary maintenance provision. U Nothing herein shall require the wife to repay to the husband any amounts of temporary maintenance already actually collected, or to credit such previous actual collections against unpaid maintenance for later periods. U Of course, none of these observations are meant as any assessment of what amount, if any, should be awarded as permanent maintenance. Concur — Sandler, J. P., Sullivan and Silverman, JJ.